         Case 2:20-cv-00062-KS-MTP Document 100 Filed 07/27/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           EASTERN DIVISION


JOSHUA LOFTIN                                                          PLAINTIFF

v.                                      CIVIL ACTION NO. 2:20-CV-62-KS-MTP

CITY OF PRENTISS, MISSISSIPPI, et al.                               DEFENDANTS


                                       ORDER

         For the reasons below, the Court grants Defendants’ Motion for Attorney’s

Fees [91]. Defendant shall file a detailed fee request supported by appropriate

documentation within two weeks of the entry of this order. Plaintiff will then have

two weeks to respond to the fee request, and then Defendant will have one week to

reply.

                                   I. BACKGROUND

         This is a § 1983 case arising from an arrest after a shooting in Prentiss,

Mississippi. The Court discussed its background in a Memorandum Opinion and

Order [88] entered on May 12, 2021. The Court granted Defendant’s Motion for

Summary Judgment [72], holding that Defendants had probable cause to arrest

Plaintiff for aggravated assault based on what they knew at the time of the arrest,

and that Plaintiff had failed to demonstrate that the arrest was objectively

unreasonable. Accordingly, the Court granted summary judgment as to Plaintiff’s

Fourth Amendment, Fourteenth Amendment, and malicious prosecution claims, and

it entered a Final Judgment [89] in Defendants’ favor. Defendants then filed a Motion
       Case 2:20-cv-00062-KS-MTP Document 100 Filed 07/27/21 Page 2 of 5




for Attorney’s Fees [91], which the Court now addresses.

                                         II. DISCUSSION

       42 U.S.C. § 1988 provides: “In any action or proceeding to enforce a provision

of [42 U.S.C. § 1983], the court, in its discretion, may allow the prevailing party, other

than the United States, a reasonable attorney’s fee as part of the costs . . . .” 42 U.S.C.

§ 1988(b).    1   “[P]revailing defendants cannot recover § 1988 fees without

demonstrating that the plaintiff’s underlying claim was frivolous, unreasonable, or

groundless.” Merced v. Kasson, 577 F.3d 578, 595 (5th Cir. 2009). “When considering

whether a suit is frivolous, a district court should look to factors such as whether the

plaintiff established a prima facie case, whether the defendant offered to settle, and

whether the court held a full trial.” Myers v. City of W. Monroe, 211 F.3d 289, 292 (5th

Cir. 2002). “Frivolity determinations are done on a case-by-case basis,” and the “fact

that a claim may be legally insufficient to require a trial does not, for that reason

alone, make the claim groundless or without foundation.” Blanchard-Daigle v. Geers,

802 F. App’x 113, 121 (5th Cir. 2020). The Fifth Circuit has “generally affirmed

attorney’s fee awards when the plaintiff’s claims lack a basis in fact or rely on an

indisputably meritless legal theory.” Id.

       Plaintiff’s entire case rested on the premise that his assertion of self-defense

precluded the existence of probable cause. As the Court noted in its previous opinion,

the Fifth Circuit has expressly declined to address whether “facts supporting the


1 Although Plaintiff asserted a state-law malicious prosecution claim, Defendants did not request
fees under the Mississippi Litigation Accountability Act. See MISS. CODE ANN. § 11-55-5.
                                                 2
       Case 2:20-cv-00062-KS-MTP Document 100 Filed 07/27/21 Page 3 of 5




existence of an affirmative defense are relevant to the determination of probable

cause.” Piazza v. Mayne, 217 F.3d 239, 246-47 (5th Cir. 2020). Therefore, the Court

concludes that Plaintiff’s case did not rely on an indisputably meritless legal theory,

given the Fifth Circuit’s reticence to address whether facts supporting an affirmative

defense are relevant to an arresting officer’s determination of probable cause.

        The case’s factual basis is a different matter. As the Court previously noted,

Defendants had no reason to believe that the gun they recovered from the scene

belonged to Plaintiff’s victim, Dontarious Walker, given their experience with the

gun’s apparent owner, Javarious McInnis. Plaintiff also admitted to the officers that

he had shot Walker, and bystanders identified Plaintiff as the shooter. At the time of

the arrest, Plaintiff’s bald assertion of self-defense was the only indication

Defendants had that Plaintiff had not actually committed a crime. However, an

arresting officer is entitled to credit some evidence, while disbelieving the arrestee’s

version of events. Cooper v. La Porte Police Dep’t, 608 F. App’x 195, 200 (5th Cir.

2015). 2 Therefore, the Court finds that Plaintiff’s case lacked a factual basis, in that



2 See also Mabry v. Lee County, 100 F. Supp. 3d 568, 574 (N.D. Miss. 2015) (where witness
statements conflicted on question of selfdefense, officer’s failure to consider witness statements did
not demonstrate that probable cause was lacking); Turner v. Criswell, 2020 WL 1901086, at *6 (E.D.
Tex. Jan. 6, 2020) (where there were facts within the officer’s knowledge supporting conclusion that
plaintiff had committed aggravated assault, plaintiff’s version of events was not sufficient to
conclusively establish self-defense and remove probable cause); Abbott v. Town of Livingston, 2018
WL 3430690, at *5 (M.D. La. July 16, 2018) (where officer received conflicting accounts of domestic
incident, it was not objectively unreasonable for him to conclude that plaintiff was the predominant
aggressor and arrest him, in spite of plaintiff’s conflicting version of events); Lewis v. Locicero, 2017
WL 3928117, at *3 (M.D. La. Sept. 7, 2017) (officer had probable cause to arrest even if he had
considered plaintiff’s claim that he had a prescription for contraband); Townsend v. Tregre, 2016 WL
6403224, at *2 (E.D. La. Oct. 28, 2016) (in spite of conflicting evidence, there was probable cause to
arrest plaintiff for aggravated assault).
                                                    3
      Case 2:20-cv-00062-KS-MTP Document 100 Filed 07/27/21 Page 4 of 5




the undisputed facts clearly demonstrated that Defendants had probable cause to

arrest Plaintiff for aggravated assault. Accordingly, his claims – which relied on the

premise that he was arrested without probable cause – were frivolous.

      Plaintiff argues that Defendants’ failure to file a motion to dismiss indicates

that his claims were non-frivolous. He is mistaken. A defendant’s failure to file

pretrial motions “should not be seen as conclusively establishing that [the plaintiff’s]

claims were not frivolous.” Myers, 211 F.3d at 292. Regardless, on a motion to dismiss,

the Court must accept a plaintiff’s allegations as true, regardless of the evidence.

Great Lakes Dredge & Dock Co. LLC v. La. State, 624 F.3d 201, 210 (5th Cir. 2010).

Defendants eventually filed a motion for summary judgment, which the Court

granted.

      It also appears to be undisputed that Defendant made no settlement offers, but

Plaintiff notes that Defendants’ counsel approached his counsel about scheduling a

settlement conference. As Defendants’ counsel noted in the correspondence, the Court

generally requires parties to hold at least one settlement conference prior to the

completion of discovery. See, e.g. Case Management Order [15], at 1. Counsel’s

attempt to comply with the Court’s orders is hardly an indication that the case had

merit. Regardless, the Court relieved the parties of the ADR requirement upon

Defendants’ request. See Order [68]. Moreover, the Court declines to hold that a

defendant merely broaching the topic of settlement ipso facto renders a case non-

frivolous.


                                           4
     Case 2:20-cv-00062-KS-MTP Document 100 Filed 07/27/21 Page 5 of 5




                                 III. CONCLUSION

      The Court grants Defendants’ Motion for Attorney’s Fees [91]. Defendant shall

file a detailed fee request supported by appropriate documentation within two weeks

of the entry of this order. Plaintiff will then have two weeks to respond to the fee

request, and then Defendant will have one week to reply.

      SO ORDERED AND ADJUDGED this 27th day of July, 2021.

                                                   /s/
                                                     Keith Starrett
                                                            KEITH STARRETT
                                             UNITED STATES DISTRICT JUDGE




                                         5
